UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5099


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER CORNELIUS DANIELS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-cr-00057-BR-1)


Submitted:   June 14, 2012                 Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher       Cornelius          Daniels    appeals    the    criminal

judgment    entered        following    his       guilty    plea,   pursuant     to    a

written plea agreement, to conspiracy to distribute and possess

with intent to distribute fifty grams or more of cocaine base,

in violation of 21 U.S.C. § 846 (2006).                        On appeal, counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    asserting       that   there      are   no    meritorious    grounds       for

appeal    but    questioning      whether         the    district   court     properly

sentenced Daniels as a career offender.                    Daniels has filed a pro

se supplemental brief in which he alleges that counsel provided

ineffective assistance.            The Government has filed a motion to

dismiss the appeal based on the appellate waiver provision in

Daniels’ plea agreement.           Daniels opposes the motion.               We affirm

in part and dismiss in part.

            We review a defendant’s waiver of appellate rights de

novo.      United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).     A defendant may waive his right to appeal if “the waiver

was based       upon   a   knowing     and    intelligent     decision.”        United

States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (providing

standard)       (internal      quotation         marks     omitted);    see     United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).                         We will

enforce a valid waiver so long as “the issue being appealed is

within the scope of the waiver.”                 Blick, 408 F.3d at 168.

                                             2
              Our review of the record leads us to conclude that

Daniels’ waiver of appellate rights was knowing and intelligent

and that the sentencing issue raised by counsel falls within the

waiver’s scope.          Daniels received a sentence below the advisory

Guidelines range established at the sentencing hearing.                               Thus,

we grant in part the Government’s motion to dismiss and dismiss

this portion of the appeal.

              The waiver provision, however, does not preclude our

review    of        Daniels’    conviction       pursuant     to     Anders      or     the

ineffective         assistance    claims    Daniels        raises    in    his   pro    se

supplemental         brief.      We   conclude      that    the     record    does      not

conclusively demonstrate that counsel was ineffective.                            United

States v. Martinez, 136 F.3d 972, 979 (4th Cir. 1998) (providing

standard); see Strickland v. Washington, 466 U.S. 668, 688, 694

(1984)    (providing       elements    of       ineffective    assistance        claim).

Thus,    we    decline    to    consider    Daniels’       ineffective       assistance

claims on direct appeal.

              In accordance with Anders, we have reviewed the entire

record and have found no unwaived and potentially meritorious

issues for review.             We therefore deny in part the Government’s

motion to dismiss and affirm Daniels’ conviction.                            This court

requires that counsel inform Daniels, in writing, of his right

to petition the Supreme Court of the United States for further

review.        If    Daniels    requests    that    a   petition      be     filed,     but

                                            3
counsel   believes     that    such    a       petition    would    be   frivolous,

counsel   may   move   in     this    court     for   leave   to    withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Daniels.          We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials   before     the    court    and      argument    would    not   aid    the

decisional process.

                                                               AFFIRMED IN PART;
                                                               DISMISSED IN PART




                                           4